Citation Nr: 9921117	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether the decision to initially rate, as 10 percent disabling, 
the residuals of a gunshot wound the veteran sustained to his 
left arm during service was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from January 
1968 to December 1969.

In January 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, increased the rating 
(from 10 to 20 percent) for the residuals of a gunshot wound 
(GSW) the veteran sustained to his left arm during service while 
in combat in Vietnam.  The RO assigned an effective date of 
December 5, 1997 for the increase in rating.  The veteran, 
through his representative, thereafter filed a claim in September 
1998 alleging the RO in Washington, D.C., committed clear and 
unmistakable error (CUE) in not assigning a 20 percent rating for 
the GSW residuals many years earlier when it initially granted 
service connection (and assigned the 10 percent rating) in a 
September 4, 1974 decision.  The Columbia RO determined in 
October 1998 that CUE was not committed in that decision.  The 
veteran appealed to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  In a September 4, 1974 decision, the RO in Washington, D.C., 
granted the veteran's claim for service connection for residuals 
of a GSW he sustained to his left arm during service while in 
combat in Vietnam; the RO rated the GSW residuals as 10 percent 
disabling.

2.  After being notified of the decision, and of his procedural 
and appellate rights, the veteran did not perfect a timely 
appeal.

3.  The evidence of record at that time and all governing legal 
authority and precedent did not reasonably support the RO's 
September 4, 1974 decision; the decision was undebatably wrong 
and fatally flawed.


CONCLUSION OF LAW

The RO committed CUE in the September 4, 1974 decision that 
assigned a 10 percent rating for the GSW residuals the veteran 
sustained to his left arm during service.  38 U.S.C.A. § 355 
(1974) [now codified at § 1155 (West 1991)]; 38 C.F.R. §§ 3.104, 
3.105(a), 4.1, 4.3, 4.7, 4.56, 4.71a, 4.72, 4.73, 4.118, 
Diagnostic Codes 5201, 5303, 7804, 7805 (1974).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1969, while engaged in combat in Vietnam, the veteran 
sustained a GSW to his left arm.  When hospitalized for treatment 
shortly after the incident, doctors noted there was no evidence 
of artery or nerve involvement.  They cleansed (debrided) his 
wound under local anesthesia and closed it with sutures 4 days 
later, also under local anesthesia.  He later returned to duty.  
During his December 1969 separation examination, he had no 
complaints concerning the condition of his left arm or shoulder, 
and there was no clinical evidence of a musculoskeletal or other 
defect involving either of these areas.  The examiner observed a 
scar on the veteran's left shoulder, presumably from his GSW, but 
indicated there were no other sequelae (i.e., residuals).  The 
veteran was discharged from the military later in December 1969.

In April 1974, the veteran filed a claim at the RO in Washington, 
D.C., for service connection for residuals of the GSW he 
sustained to his left arm in Vietnam.  He also claimed that he 
had arthritis in this extremity as a result of the GSW, and that 
he had received relevant treatment since service 
(in August/September 1970) at a VA hospital in Charleston, S.C.

The veteran underwent a VA compensation examination in July 1974 
in connection with his recently filed claim.  He indicated that 
he had held 3 different jobs as a truck driver since service 
(with the first two lasting about 2 years apiece), and that he 
had not missed more than 1 week per year from work at either 
position.  He also reiterated that he had received relevant 
treatment since service at the VA hospital in Charleston and at 
an outpatient clinic in Holly Hill, S.C.  The examining physician 
reported, among other things, that the veteran was right-handed-
meaning he sustained the GSW to his "minor" extremity; that the 
GSW had healed; and that he had a good build and state of 
nutrition.  The examiner also observed a 21/2 inch (x) 1 inch scar 
on the upper medial aspect of the veteran's left arm, which was 
hyposensitive to touch, and an area of about 2 inches in diameter 
around the scar which also was hyposensitive (had a "dull 
sensation" to pinprick).  Other pertinent observations included 
a slight degree of keloiding of the scar and "pulling of 
muscles" in the injured arm caused "difficulty" the veteran 
had with abduction of his left shoulder, which the examiner said.  
The examiner went on to note that the GSW scar was "rather 
deep" with probably some deep soft tissue damage.  Deep tendon 
reflexes (DTRs) were within normal limits, and X-rays of the left 
arm and shoulder disclosed the presence of 3 short linear 
metallic fragments (the largest being 5 (x) 1 millimeter in size) 
in the soft tissues on the medial aspect of the middle portion of 
the left arm; there were no signs of bone involvement, and the 
films of the left shoulder were entirely negative.  The examiner 
diagnosed residuals of a GSW of the left arm.

After considering the findings noted in the veteran's service 
medical records (SMRs) concerning his GSW, his application for VA 
compensation benefits, and the results of his VA compensation 
examination, the RO granted service connection for the GSW 
residuals in a September 4, 1974 decision and assigned a 10 
percent rating.  The RO subsequently notified the veteran of its 
decision and of his procedural and appellate rights in the event 
he elected to appeal.

In November 1974, the veteran submitted a Notice of Disagreement 
(NOD) expressing his dissatisfaction with the RO's decision to 
rate his GSW residuals as only 10 percent disabling.  The RO 
provided him a Statement of the Case (SOC) in April 1975, after 
which he failed to "perfect" a timely appeal by the submission 
of a Substantive Appeal or equivalent statement.  See 38 U.S.C.A. 
§ 4005 (1974) [now codified at § 7105 (West 1991); the current 
accompanying regulations are 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203, 20.300, 20.302 (1998)].

If a decision is not timely appealed, then it is final and 
binding on a veteran-unless it is determined the decision was 
clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104, 3.105(a) 
(1974).  The veteran and his representative are requesting a 
finding of CUE in the September 4, 1974 RO decision, which was 
not timely appealed, on the premise that, due to the severity of 
the GSW residuals, the RO should have assigned a 20 percent 
rating instead of a 10 percent rating.

The United States Court of Appeals for Veterans Claims (Court) 
has made it quite clear that, in order for there to be a valid 
claim of "clear and unmistakable error" in a prior decision 
that became final and binding on the veteran, he must do more 
than merely allege disagreement with how the evidence was weighed 
or evaluated in his case.  Rather, it must be shown that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Clear and 
unmistakable error is a very specific and rare kind of error of 
fact or law that compels the conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Disability evaluations are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth in 
the VA's Schedule for Rating Disabilities-which are based on 
average impairment in earning capacity.  38 U.S.C.A. § 355 (1974) 
[now codified at 38 U.S.C.A. § 1155 (West 1991)]; 38 C.F.R. § 4.1 
(1974).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1974).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1974).

Records show the RO considered the severity of the veteran's GSW 
residuals under two different diagnostic codes-38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1974), for his scar, and 38 C.F.R. 
§ 4.73, Diagnostic Code 5303 (1974), for possible damage to 
Muscle Group III (the intrinsic muscles of the shoulder girdle 
and arm).  However, since Diagnostic Code 5303 did not provide 
for a 10 percent rating, in September 1974, the RO awarded a 10 
percent evaluation on the basis of the veteran's symptomatic 
scar, pursuant to Diagnostic Code 7804.  The record revealed that 
in connection with a VA compensation examination some two months 
earlier, in July 1974, the examiner indicated there was a 
decreased ("dull") sensation (i.e., hyposensitivity), both in 
the scar, itself, as well as in the area immediately surrounding 
it.  As a 10 percent rating was the maximum rating that could be 
assigned under Diagnostic Code 7804, as the RO's decision-
insofar as it assigned the 10 percent rating under Code 7804-was 
not unreasonable in light of the medical evidence of record at 
that time and the controlling legal authority.

The dispositive issue thus becomes whether there was more than a 
"slight" degree of damage to Muscle Group III, as determined by 
38 C.F.R. §§ 4.72 and 4.73, Diagnostic Code 5303 (1974), to 
warrant assigning a 20 percent rating under that code, or, 
alternatively, whether there was another basis for assigning a 20 
percent rating.

For the reasons discussed below, the Board finds that the RO did 
not correctly apply the governing regulations in its September 
1974 decision as they pertained both to the extent of the damage 
to Muscle Group III and the associated functional impairment in 
the arm and shoulder caused by the scar.  Therefore, the decision 
was clearly and unmistakable erroneous and must be overturned.

Under 38 C.F.R. §§ 4.56, 4.72 (1974), which must be considered in 
conjunction with 38 C.F.R. § 4.73, muscle injuries were 
characterized as slight, moderate, moderately severe, and severe, 
depending on the type of injury initially sustained, the history 
of the injury and the veteran's complaints, and the objective 
findings during examinations.  Diagnostic Code 5303, in turn, 
specified that "slight" injury to Muscle Group III of the 
"minor" extremity was to be rated as noncompensable (0 percent 
disabling).  Conversely, "moderate" (or even "moderately 
severe") injury of Muscle Group III of the "minor" extremity 
was compatible with a 20 percent rating.  The veteran's service 
medical records (SMRs) and the observations and comments of the 
VA physician who initially examined him after service, in July 
1974, clearly indicate he had more than a "slight" degree of 
damage to Muscle Group III.  Specifically, the doctors in service 
had to "debride" his wound while he was hospitalized, both of 
which were listed in 38 C.F.R. § 4.56 (1974) as per se indicative 
of at least "moderate" injury to Muscle Group III; "slight" 
injury, on the other hand, implies there wasn't a need 
for debridement or treatment that was more than relatively brief.  
Furthermore, section 4.56 specified that "deep penetrating 
wounds," as opposed to a mere superficial wound, also were to be 
characterized as at least "moderate."  During the July 1974 VA 
examination, the examiner confirmed that the veteran's GSW was 
"rather deep [with] probably some deep soft tissue damage."  
Moreover, after taking X-rays of the veteran's left arm and 
shoulder, the examiner confirmed the presence of three retained 
metallic fragments (i.e., foreign bodies) in the soft tissues.  
Although there was no radiographic evidence of bone involvement, 
and the X-rays of the left shoulder were negative, "slight" 
injury to Muscle Group III under 38 C.F.R. § 4.56 dictates that 
no retained metallic fragments be present, which clearly was not 
the situation with the veteran.  On this basis, a 20 percent 
evaluation for moderate muscle injury was assignable under 
Diagnostic Code 5303.

The Board finds that the RO 's September 1974 decision also was 
clearly and unmistakably erroneous for failing, alternately, to 
consider the actual functional impairment the veteran had in his 
left shoulder (as a result of the shell fragment wound, or, as 
associated with his scar).  Although the RO assigned the veteran 
a 10 percent rating under Diagnostic Code 7804, alternately, 
Diagnostic Code 7805 provided that a scar resulting in functional 
loss should be related on the basis of limitation of motion of 
the affected part, here, Diagnostic Code 5201, pertaining to 
limitation of arm motion.  The minimum rating that could be 
assigned under Code 5201 was 20 percent, and that required that 
range of motion of either arm be limited to the shoulder level; a 
20 percent evaluation also was assignable for motion limited to 
midway between the side and shoulder level for the minor 
extremity.  The VA physician who examined the veteran in July 
1974 confirmed that he had significant limitation of motion on 
abduction of his shoulder and, although the examiner did not 
specify the extent of it, he indicated nonetheless that the 
veteran had "difficulty" with this maneuver because of 
"pulling of muscles" in his injured arm.  The RO did not give 
any consideration to those findings, and should have; had it done 
so, assignment of the minimum 20 percent evaluation under 
Diagnostic Code 5201 would have been accomplished.

However, the Board notes that, contrary to arguments made by the 
veteran's representative in September 1998 and February 1999 
statements, it was not legally possible at the time of the 
September 1974 RO decision to receive separate compensable 
ratings for the muscle damage and for impairment caused by the 
scar.  The Board would emphasize that Esteban v. Brown, 
6 Vet. App. 259 (1994), the Court's precedent decision on this 
point (and the authority cited by the appellant's 
representative), had not been rendered in 1974; hence, it was not 
extant legal authority at the time of the prior determination.  
However, even aside from that point, there was no showing of 
separate and distinct disability so as to warrant assignment of 
separate evaluations.  Despite the relevant RO's evaluation of 
the disability under Diagnostic 7804, the veteran's shell 
fragment wound scar was not shown to be either subject to 
repeated ulceration, or tender and painful on objective 
demonstration, the only two bases for assignment of a 10 percent 
evaluation for a symptomatic scar.  See Diagnostic Codes 7803 and 
7804.  While some numbness was previously noted to associated 
with, or in the area of the scar, this, apparently, was 
associated with the overall disability, and does not provide a 
basis for a separate, compensable evaluation.  In the absence of 
evidence of separate and distinct disabilities, assignment of 
separate evaluations would have violated the VA's prohibition 
against "pyramiding."  See 38 C.F.R. § 4.14 (1974).

On the basis of the foregoing, the Board concludes that the 
medical and other evidence of record at the time of the RO's 
September 1974 decision clearly indicates that a 20 percent 
rating should have been assigned for the GSW residuals instead of 
a 10 percent rating.  That being the case, the decision was 
clearly and unmistakable erroneous and must be corrected.

ORDER

The RO committed CUE in its September 4, 1974 decision by failing 
to assign a 20 percent rating for the veteran's GSW residuals.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

